EA       ORNEY         GENERAL
                      OF       EXAS




                           May 3, 1962

Mr. Joe D. Carter, Chairman      Opinion No. WW-1327
Texas Water Commission
BOX 2311 Capitol Station         Re : Whether the Chief Engineer
Austin 11, Texas                      of the Texas Water Com-
                                      mission is entitled to
                                      receive actual expenses
                                      when traveling on state
Dear Mr. Carter:                      business.
          In your recent letter you have requested that this
office render its opinion upon the following question:
          tt
           . . .whether or not the Chief Engineer
     of the Texas Water Ccmmission is entitled to
     his actual expenses when traveling on business
     for the State?"
          Section 35 (a) of Article V of Senate Bill No. 1,
Acts of the 57th Legislature, First Called Session, 1961,
which is the current General Appropriation Act provides as
follows:
          "Executive heads of State agencies,
     including the Executive Director of the
     Legislative Council, shall be reimbursed
     for their actual meals, lodging and incidental
     expenses when traveling on official business
     either in or out of the State."
          There is currectly appropriated to the Texas Water
Commission the sum of $52,000 for the year ending August 31,
1962, and $52,000 for the year ending ALgust 31, 1963 to be
expended for Travel Expense and operation and maintenance of
trucks."
          Consequently there are presently appropriated funds
out of which the Chief Engineer may be reimbursed his actual
travel expenses while on state business if the Chief Engineer
may be considered to be Included within the scope of the term
"Executive heads of State agencies . . .' as used in the General
Appropriation Act.
Mr. Joe D. Carter, page 2 (WW-1327)


          House Bill No. 12, Acts of the 57th kgislature,
Third Called Session, 1962, changed the name of the Board of
Water Engineers to the Texas Water Commission and prescribed
the duties, powers and function of the Commission and the Chief
Engineer.
          The duties which the Legislature imposed upon the
Chief Engineer are set forth at great length in Section 4 of
House Bill No. 12 and it will suffice for our purposes here
to merely observe that such duties consist of the carrying
out and implementation of existing statutory provisions re-
lating to water resources as well as the performance of
certain duties in an advisory and consultant capacity to the
Commlssion.
         Section 3 of House Bill 12 provides that:
          II
          . . .Except as the Commission may other-
    wise direct, the Chairman shall be the chief
    administrative officer of the Commission with
    authority to employ, assign and reassign duties,
    adjust salaries of, and discharge from employment,
    all employees of the Commission within the limits
    of appropriation bills enacted by the Legislaturt
    and to direct the general administration of the
    office of the Commission. . . ."
         Section 5 of House Bill 12 provides that:
         "The Commission may, by means of adminis-
    trative orders which shall be recorded in its
    minutes, delegate to the Chief Engineer the
    authority to employ, assign, reassign, promote,
    demote and adjust salaries of and discharge from
    employment, all employees and personnel author-
    ized by the appropriation bills enacted by the
    Legislature to be employed for the performance of
    the duties of the Commission which are herein
    made the responsibility of the Chief Engineer
    under the direction of the Commission, including
    the authority to approve payrolls for personnel
    under his supervision, purchase requisitions
    for necessary supplies, equipment and services,
    and vouchers In payment therefor; provided,
    however, that all such actions relating to
    personnel shall be made in conformity with the
    Position Classification Act of 1961, as amended,
    and in conformity with the limitations set forth
    in appropriation bills enacted by the Legislature."
Mr. Joe D. Carter, Page 3 (WW-1327)


          You state In your letter that the Commission
has by means of administrative order delegated to the
Chief Engineer those duties and functions provided for
in Section 5. This action by the Commission, when con-
sidered in conjunction with the above quoted portion of
Section 3, aorstitutes an effective desigration of the
Chief Engineer as Chief Administrative Officer of the
Commission in addition to his other duties as prescribed
by Section 4.
          In our opinion the phrase “Executive heads of
State agencies” means those officials of a state agency who
are charged with the administration, implementation and
execution of the laws pertaining to such agency and, under
the facts here presented, the duties which the Chief
Engineer is now charged with performing qualify him as
an executive head of the Texas Water Commissizn and
as such entitle him to be reimbursed for his . . .actual
meals, lodging and incidental expenses when traveliag
on official business either in or out of the State.
Therefor your question is hereby answered in the affirmative.


                         SUMMARY

          The duties which the Chief Engineer of
          the Texas Water Commission is now charged
          -wi,th
               performing quaiify him as an executive
          head of the Texas Water Commission and
          entitles him to receive his actual travel
          expense while on state business.
                                   Very truly yours
                                   WILL WILSON
                                   Attorney General of Texas


                            By:    W. 0. Shultz
                                   Assistant
WOS:kkc
Mr. Joe D. Carter, page 4 (WW-1327)




APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Jerry Roberts
Arthur Sandlin
Norman Suarez
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.